16‐984‐cv 
Balk v. NYIT, et al. 
                                                                                                              
                                        UNITED STATES COURT OF APPEALS 
                                            FOR THE SECOND CIRCUIT 
                                                                   

                                                      SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

               At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 23rd day of March, two thousand seventeen. 

PRESENT:            DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                         Circuit Judges, 
                    COLLEEN McMAHON, 
                                         Chief District Judge.*   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
DENNIS BALK, 
                                               Plaintiff‐Appellant, 
                                                v.                                              16‐984‐cv 

NEW YORK INSTITUTE OF TECHNOLOGY, 
                    Defendant‐Cross‐Claimant‐Appellee, 
                
MOHAMED YOSSRY HUSSEIN, INFOTEC   
CORPORATION, 
                    Defendants‐Cross‐Defendants. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 



                                                 
         *      Chief Judge Colleen McMahon, of the United States District Court for the Southern 
District of New York, sitting by designation. 
FOR PLAINTIFF‐APPELLANT:                             RIDLEY M. WHITAKER, Law Offices of 
                                                     Ridley M. Whitaker, New York, New York.   
 
FOR DEFENDANT‐CROSS‐ 
CLAIMANT‐APPELLEE:                                   DOUGLAS P. CATALANO (Stefanie R. 
                                                     Munsky, on the brief), Clifton Budd & 
                                                     DeMaria, LLP, New York, New York. 
                                            
                        Appeal from opinions and orders of the United States District Court for the 

Eastern District of New York (Scheindlin, J.).1   

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the opinions and orders of the district court are 

AFFIRMED.   

                        Plaintiff‐appellant Dennis Balk appeals from the opinions and orders of the 

district court entered September 16, 2015, November 9, 2015, and March 11, 2016, in 

favor of defendant‐appellee New York Institute of Technology (ʺNYITʺ), and defendants 

Infotec Corporation (ʺInfotecʺ) and Mohammed Yossry Hussein, dismissing his claims of 

discrimination under Title VII of the Civil Rights Act of 1964 (ʺTitle VIIʺ), 42 U.S.C. 

§ 2000e et seq., and his state law breach of contract and fraud claims.2    We assume the 

partiesʹ familiarity with the underlying facts, procedural history, and issues on appeal. 

                                                 
             
            1    Judge Shira A. Scheindlin, United States District Judge for the Southern District of New 
York, sitting by designation in the United States District Court for the Eastern District of New York.     
          
         2       The district court did not enter a separate judgment dismissing the action as required by 
Fed. R. Civ. P. 58(a).    When a judgment is required to be set out in a separate document but is not, 
judgment is deemed entered 150 days after the entry of the dispositive order.    Fed. R. Civ. P. 58(c)(2)(B).   
Despite the lack of a judgment, this Court has jurisdiction to hear the appeal, as the opinions and orders 
constituted a ʺfinal decisionʺ within the meaning of 28 U.S.C. § 1291.    See Leftridge v. Conn. State Trooper 
                                                       2 
1.          Background 

                        Balk ‐‐ a white, non‐Muslim, American citizen ‐‐ began teaching at NYITʹs 

Bahrain campus in June 2006 pursuant to a one‐year employment contract.    Infotec 

provided security and other administrative services to NYIT Bahrain and Hussein was 

the president of Infotec.3    On April 3, 2007, NYIT renewed Balkʹs teaching contract for 

another year, pursuant to which he would continue teaching at NYIT Bahrain until May 

31, 2008.     

                        On February 18, 2008, Balk met in Bahrain with a group of students who 

were planning to travel to New York City.    Balk made certain comments during this 

meeting that led to two of the students filing a formal complaint with the NYIT 

administration on February 24, 2008.    The students alleged that Balk made anti‐Islamic 

and offensive remarks.    The students stated they ʺwere surprised and shocked with the 

words that Professor Dennis Balk said as they were extremely rude, humiliating, 


                                                                                                                                                             
Officer No. 1283, 640 F.3d 62, 66 (2d Cir. 2011) (finding this Court has jurisdiction to review a ʺfinal decisionʺ 
‐‐ ʺone which ends the litigation on the merits and leaves nothing for the court to do but execute the 
judgmentʺ (quoting Catlin v. United States, 324 U.S. 229, 233 (1945))). 
          
         3        Infotec and Hussein are not parties to this appeal.    Although named as defendants, a 
certificate of default was entered against Infotec and service on Hussein was never effectuated.    In its 
March 11, 2016 Memorandum Opinion and Order, the district court sua sponte dismissed the claims against 
them, finding the claims to be without merit for the same reasons the court dismissed the claims against 
NYIT in its September 16, 2015 Opinion and Order.    See City of New York v. Mickalis Pawn Shop, LLC, 645 
F.3d 114, 137 (2d Cir. 2011) (ʺ[A] defendant who defaults . . . admits all ʹwell‐pleadedʹ factual allegations 
contained in the complaint.    However, it is also true that a district court ʹneed not agree that the alleged 
facts constitute a valid cause of action.ʹʺ (citations omitted)).    Although Balk appeals the March 11 
Memorandum Opinion and Order, Balk offers no arguments as to why his claims against Infotec and 
Hussein should survive if the dismissal of the claims against NYIT is affirmed. 
          
                                                                             3 
disrespectful and full of clear racism.ʺ    App. 175.    The students stated that ʺ[Balk] gave 

examples about democracy that insults our religious beliefs and as a professor he should 

realize that the words he said about our Prophet Mohammed peace be upon him are 

very sensitive and will never be the definition of democracy.ʺ    Id.    On his side, Balk 

acknowledged that he admonished the students that ʺwhen they go to the west to be able 

to understand why people might feel uncomfortable with them,ʺ and described a 

ʺhypothetical walk down the street where you would pass a mosque or a church, I 

remember thinking maybe it was Episcopalian where there was a gay congregation and 

you might see within that church their iconography, their words on the wall where 

prophets and Gods would be gay.ʺ    Id. at 735, 741‐42. 

              As he acknowledged in contemporary emails to a colleague, Balk began to 

fear for his physical safety.    In a February 26, 2008 email, he told another faculty 

member at NYIT: ʺtrying to remain rational, middle of the night . . . I canʹt sleep, am 

concerned about my physical safety.ʺ    Id. at 190.    In another email on February 28, 

2008, he said ʺI am to re‐apologize [to the students], this time with more feeling . . . 

concern for my safety is very much an issue.ʺ    Id. at 197. 

              On the evening of March 1, 2008, Balk left Bahrain, moving to Jordan.    On 

March 1, 2008 (a few hours before he left) and March 6, 2008, two articles appeared in 

Bahraini newspapers reporting that an unnamed professor at a private university had 

published a cartoon of the Prophet Mohammed on his personal website.    While there is 

                                              4 
no evidence in the record that Balk did any such thing, he has acknowledged that it was 

widely believed that the articles were referring to him.    On March 18, 2008, NYIT 

administrators determined that Balk could not return to Bahrain to complete the 

remainder of his second teaching term and, around this time, Balk returned to New 

York.    NYIT paid Balk for the remainder of his contract but did not renew his contract 

for a third term or offer Balk a position at any of its other campuses. 

                Balk alleges that he was forced to abandon his teaching position at NYIT 

Bahrain and that his contract was not renewed for a third term because of his race, 

religion, and national origin.    Specifically, Balk alleges that NYIT discriminated against 

him by deferring to the discriminatory animus of its Muslim students and faculty 

members.     

2.     Discussion 

                ʺWe review de novo the district courtʹs grant of summary judgment, 

construing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in [his] favor.ʺ    Mihalik v. Credit Agricole Cheuvreux N. 

Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).    A district court may grant summary judgment 

if ʺthere is no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.ʺ    Fed. R. Civ. P. 56(a).    We ask whether ʺthe record taken as 

a whole could not lead a rational trier of fact to find for the non‐moving party.ʺ   

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).    On appeal, Balk 

                                               5 
argues the district court erred in granting summary judgment on his discrimination, 

breach of contract, and fraud claims.     

               A.     Discrimination Claims 

               We generally analyze claims of race, religion, and national origin 

discrimination, where there is no direct or overt evidence of discriminatory conduct, 

under the McDonnell Douglas burden‐shifting framework.    See McPherson v. N.Y.C. Depʹt 

of Educ., 457 F.3d 211, 215 (2d Cir. 2006) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 

792 (1973)); Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000).    Under that 

framework, once the plaintiff demonstrates a prima facie case of discrimination, the 

burden shifts to the defendant to provide a legitimate, non‐discriminatory reason for its 

actions.    Ruiz v. Cty. of Rockland, 609 F.3d 486, 491‐92 (2d Cir. 2010).    If the defendant 

makes such a showing, ʺthe burden returns to the plaintiff to show that the real reason 

for plaintiffʹs termination was his race and national origin.ʺ    Id.    The plaintiff must 

come forward with ʺnot simply ʹsome evidence,ʹ but ʹsufficient evidence to support a 

rational finding that the legitimate, non‐discriminatory reasons proffered by the 

defendant were false, and that more likely than not discrimination was the real reason 

for the employment action.ʺ    Weinstock, 224 F.3d at 42 (quoting Van Zant v. KLM Royal 

Dutch Airlines, 80 F.3d 708, 714 (2d Cir. 1996)). 

               Here, even assuming that Balk demonstrated a prima facie case of 

discrimination, NYIT provided legitimate, non‐discriminatory reasons for its actions:    it 

                                                6 
removed Balk from Bahrain because it had become unsafe for him to remain there, and it 

did not provide Balk with a new contract because there were no positions available for 

him in the United States.    Balk did not present sufficient evidence to support a rational 

finding that NYITʹs stated reasons were false, and that more likely than not 

discrimination was ʺthe real reasonʺ for its employment actions. 

                       On the record before the district court, no reasonable jury could have 

found that NYITʹs stated concern for Balkʹs safety was pretextual or that the real reason 

for the decision to remove him from Bahrain was discrimination.    Balk himself 

expressed concern about his safety.    Whether there was a basis for their accusations or 

not, students complained that Balk had used words with them that were ʺextremely 

rude, humiliating, disrespectful and full of clear racism.ʺ    App. 175.    Balk 

acknowledged using words that some certainly could have found offensive.    Id. at 735, 

741, 742.    Again, whether they were accurate or not, articles were published reporting 

that a professor at a private university had engaged in blasphemous conduct, and Balk 

acknowledges that, although he was not named, he was widely believed to be the 

professor in question.    As a reasonable jury could only find, these circumstances created 

an unsafe environment for Balk.4 


                                                 
                       4   See Agugliaro v. Brooks Bros., Inc., 927 F. Supp. 741, 747 (S.D.N.Y. 1996) (ʺEven 
assuming defendants were wrong in their belief that plaintiff had engaged in sexual misconduct, what is 
significant is that they based their decision to dismiss plaintiff on that belief, and not on his age, gender or 
pension status.ʺ); see also Waggoner v. City of Garland, 987 F.2d 1160, 1166 (5th Cir. 1993) (ʺTo the extent that 
Waggonerʹs summary judgment evidence relates to his innocence of the sexual harassment charge, it is 
                                                       7 
                        Moreover, Balk has pointed to no evidence to suggest that NYIT played 

any role in the leaking of the student complaint to the newspapers or that it had any 

control over the publication of the articles.    In addition, the record demonstrated that, 

far from discriminating against white, non‐Muslim Americans in Bahrain, NYIT actively 

recruited white, American faculty members of different religions to teach at its Bahrain 

campus.     

                        Balk contends that NYIT discriminated against him ʺto satisfy the 

discriminatory animus of the customer base at NYIT Bahrain,ʺ referring apparently to 

Muslim students, NYIT administrators, and Infotec employees.    Pl.‐Appellant Br. at 

23‐25.    In essence, Balk relies on the ʺcustomer preferenceʺ cases, see, e.g., Joseph v. Owens 

& Minor Distrib., Inc., 5 F. Supp. 3d 295, 314 (S.D.N.Y. 2014) (ʺWhen a customerʹs reason 

for complaining about an employee is itself racially‐motivated, an employer cannot rely 

on such complaints as being ʹnon‐discriminatoryʹ reasons for [its] adverse actions.ʺ); 

Wigginess Inc. v. Fruchtman, 482 F. Supp. 681, 692 (S.D.N.Y. 1979) (ʺEmployers may not 

discriminate on the basis of their customersʹ preferences.ʺ), affʹd, 628 F.2d 1346 (2d Cir. 

1980), or the ʺpoisoning the wellʺ theory of discrimination, see, e.g., Owens v. N.Y.C. Hous. 

Auth., 934 F.2d 405, 410 (2d Cir.), cert. denied, 502 U.S. 964 (1991) (statements made by 

individuals with ʺsubstantial influenceʺ over plaintiffʹs employment raise genuine issue 


                                                                                                                                                             
irrelevant.    He must, instead, produce evidence demonstrating that Hamilton or Phillips did not in good 
faith believe the allegations, but relied on them in a bad faith pretext to discriminate against him on the 
basis of his age.ʺ). 
                                                                             8 
of fact as to pretext); Crader v. Concordia Coll., 724 F. Supp. 558, 564 (N.D. Ill. 1989) (ʺIf that 

source [of input for employment decision] was in fact polluted by racial bias, that might 

be enough to poison the well of the [manager]ʹs decision even if he were wholly innocent 

of such a bias on his part.ʺ).    This reliance fails, for Balk has not presented sufficient 

evidence from which a reasonable jury could find that the students or others were 

motivated by discriminatory animus toward him, or that NYIT succumbed to any 

discriminatory animus. 

               Likewise, Balk did not present sufficient evidence to raise a genuine 

dispute of material fact for trial as to his claim that NYIT failed to place him in another 

position in the United States for discriminatory reasons.    NYIT presented substantial 

evidence that it had tried to find a position for Balk but no suitable position was 

available.    Balk did not present sufficient evidence to show this was pretextual. 

               Balk also argues that the district court erred in sua sponte granting 

summary judgment for NYIT on any claims of joint‐employer liability for conduct by 

Infotec or its agents, including Hussein.    A court may grant summary judgment sua 

sponte if ʺthe party against whom summary judgment is rendered has had a full and fair 

opportunity to meet the proposition that there is no genuine issue of material fact to be 

tried.ʺ    Priestley v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011).    Balk moved for 

summary judgment on his claims that NYIT was liable for discriminatory conduct by 




                                                 9 
Infotec and, therefore, Balk had a full and fair opportunity to present all evidence to 

support his claims. 

              Finally, Balk argues that Hussein was the ultimate decision‐maker insofar 

as getting him out of Bahrain was concerned.    Balk argues that, even if the evidence 

does not support a finding of joint‐employer status, NYIT would be liable if Hussein 

engaged in discriminatory conduct.    Balk has waived the right to convert his 

joint‐employer argument into an agency argument.    See In re Nortel Networks Corp. Secs. 

Litig., 539 F.3d 129, 132 (2d Cir. 2008) (ʺIt is a well‐established general rule that an 

appellate court will not consider an issue raised for the first time on appeal.ʺ (citation 

omitted)); see also Guilino v. N.Y. State Educ. Depʹt, 460 F.3d 361, 378 (2d Cir. 2006) 

(declining to broaden the joint‐employer theory of liability and, instead, applying the 

common law of agency).     

              Even if the argument were not waived, Balk has not offered sufficient 

evidence to permit a jury to find that Hussein harbored discriminatory animus against 

non‐Muslim Americans.    Balk points to Husseinʹs February 25, 2008 email, where he 

stated that ʺI think [Balk] is lying, hence I gathered evidence which shows that he has 

been against Islam for quite a long time.    All this information is present in his website.   

He has discriminated the students and staff for the past 2 years . . . .    This guy has to be 

removed immediately from the country before they put him in jail.ʺ    App. 1082.    This 

email, however, does not show anti‐American bias; rather, it shows that Hussein was 

                                              10 
concerned about Balkʹs perceived attitude toward Islam, his conduct, and his continued 

well‐being if he remained in Bahrain. 

               Accordingly, Balk did not present sufficient evidence of pretext. 

               B.     Breach of Contact Claims 

               Under New York law, a breach of contract claim requires ʺ(1) the existence 

of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of 

contract by the defendant, and (4) damages.ʺ    Eternity Glob. Master Fund Ltd. v. Morgan 

Guar. Trust Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004).    A district court may dismiss a 

breach of contract claim on summary judgment where a plaintiff fails to identify any 

disputed issue of material fact with respect to damages.    Hindsight Sols., LLC v. Citigroup 

Inc., 53 F. Supp. 3d 747, 771 (S.D.N.Y. 2014).     

               Balk does not dispute the district courtʹs finding that he received his entire 

annual compensation of $86,000.    Accordingly, the contract was fully performed by 

NYIT until it expired according to its own terms on May 31, 2008.    Balkʹs argument that 

the district court erred in failing to consider that Balk was denied insurance benefits and 

housing is without merit as the contract provided that Balk ʺwill not receive any NYIT 

employee benefits,ʺ App. 172 ¶ 8, and that Balk would pay all of his expenses, housing 

and otherwise, out of his salary.    NYIT cannot be liable for failing to provide Balk with 

other benefits because NYIT was not required to do so.   




                                               11 
              Balkʹs argument that NYIT breached a separate verbal agreement to extend 

his contract to a third term is similarly without merit.    The evidence shows that Balk 

simply hoped he would receive a third contract, not that he was promised one.    In fact, 

in an email dated March 11, 2008, Balk stated:    ʺAnd since I have no statement of 

promise for the contract, I have no concrete avenue for defense.ʺ    App. 340 ¶ 36. 

              C.     Fraud Claims 

              Balk alleges that NYIT conspired with Infotec to defraud him into leaving 

NYIT Bahrain.    Under New York law, the elements of a fraud claim are: 

(1) misrepresentation or omission of a material fact; (2) made deliberately or knowingly; 

(3) with the intent to defraud; (4) reasonable reliance on the representation; and 

(5) pecuniary damages or loss.    Crigger v. Fahnestock & Co., 443 F.3d 230, 234 (2d Cir. 

2006).    To survive summary judgment, a plaintiff must show that a reasonable jury 

could find each element by clear and convincing evidence.    Id.    As discussed above, the 

indisputable evidence shows that Balk feared for his physical safety and, only hours 

after an article was published that increased these safety concerns, Balk left Bahrain.   

On this record, no reasonable juror could find, by clear and convincing evidence, that 

NYIT misrepresented or omitted material facts, deliberately or knowingly, with the 

intent to defraud Balk. 

                                            * * * 




                                             12 
             We have considered Balkʹs remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the opinions and orders of the district court. 

                                        FOR THE COURT:   
                                        Catherine OʹHagan Wolfe, Clerk 




                                           13